           Case 1:16-cv-12383-IT Document 192 Filed 01/24/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

SABA HASHEM, individually and as a            *
member of, and derivatively on behalf of,     *
D’Angelo and Hashem, LLC,                     *
                                              *
      Plaintiff / Defendant-in-Counterclaim,  *
                                              *
v.                                            *             Civ. Action No. 16-cv-12383-IT
                                              *
STEPHEN D’ANGELO, individually and as         *
a member of D’Angelo & Hashem, LLC,           *
and D’Angelo Law Group; D’ANGELO              *
LAW GROUP, LLC, and D’ANGELO                  *
AND HASHEM, LLC,                              *
                                              *
      Defendants / Plaintiffs-in-Counterclaim *
__________________________________________*
                                              *
JENNIFER M. CARRION,                          *
                                              *
      Intervention-Plaintiff,                 *
                                              *
v.                                            *
                                              *
SABA HASHEM, STEPHEN D’ANGELO,                *
D’ANGELO & HASHEM, LLC, D’ANGELO              *
LAW GROUP, LLC,                               *
                                              *
      Intervention-Defendants.                *

                                MEMORANDUM AND ORDER

                                         January 24, 2019

TALWANI, D.J.

    I.      Introduction

         Plaintiff Saba Hashem (“Hashem”) filed this action in the Superior Court of Essex

County, Massachusetts,1 individually, and “as a [m]ember of, and derivatively on behalf of,


1
  Although the header of Hashem’s Verified Complaint states “Suffolk, SS,” the filing stamp on
the first page shows it was in fact filed in Essex Superior Court. Verified Compl. [#1-2].
          Case 1:16-cv-12383-IT Document 192 Filed 01/24/19 Page 2 of 6



D’Angelo and Hashem, LLC [(“D&H”)],” against Defendants Stephen D’Angelo (“D’Angelo”)

and D’Angelo Law Group, LLC (“D’Angelo Law”), and “nominally” against D&H. Verified

Compl. 1 [#1-2]. D’Angelo and D’Angelo Law promptly removed the case to this court pursuant

to 28 U.S.C. § 1332(a)(1). Not. of Removal [#1].

       The Notice of Removal asserted for purposes of diversity jurisdiction that Plaintiff

Hashem is a citizen of Massachusetts, and Defendants D’Angelo and D’Angelo Law are citizens

of New Hampshire. Id. ¶¶ 8–11. The Notice of Removal acknowledged that D&H’s “initial

members”—D’Angelo and Hashem—were a citizen of Massachusetts and a citizen of New

Hampshire, but asserted that “D&H [was] named only ‘derivatively’ and ‘nominally,’ and thus

should not be considered a substantial party to the controversy for purposes of diversity.” Id.

¶¶ 12, 14.2 Consistent with this position, Defendants subsequently asserted that D&H “was not a

legal entity,” “exists in name only,” and “could not be a moving party” as to their motion to

dismiss. Mot. for Leave to Respond to Order ¶¶ 4-5 [#21].

       After the court allowed Jennifer Carrion’s Motion to Intervene [#26] as a judgment

creditor of Hashem and D&H, see Mem. & Order [## 38, 39], Defendants changed their position.

D&H joined D’Angelo and D’Angelo Law in filing an Answer [#59] to Carrion’s Cross-

Complaint [#48] and Answer and Counterclaim [#58] to Plaintiff’s Amended Complaint [#46].

In these pleadings, Defendants admitted that D&H was formed as a limited liability company

and that both Hashem and D’Angelo are members of D&H. See, e.g., Answer and Countercl.

¶¶ 6-7 [#58]. In Counterclaim, they sought damages for, inter alia, an alleged breach of a

fiduciary duty owed to D&H, damages caused to D&H’s reputation, the loss of D&H’s clients,

and an accounting of work performed by Hashem for D&H. Id. at Countercl. ¶¶ 29, 31.


2
 The state court record reflects that D&H was served on November 2, 2016. See State Court
Rec. 23 at Docket No. 6 [#10].
                                                 2
             Case 1:16-cv-12383-IT Document 192 Filed 01/24/19 Page 3 of 6



          On November 16, 2018, on Carrion’s Emergency Motion for Preliminary Injunction

against D’Angelo and D’Angelo Law Group [#155], the court entered a Temporary Restraining

Order [#165] as agreed to by the parties and set a motion hearing on the preliminary injunction

for December 6, 2018.

          On November 20 and December 4, 2018, new counsel filed notices of appearance for

D’Angelo and D’Angelo Law Group. On December 4, 2018, these two Defendants filed a

Motion to Remand [#169], which this court denied without prejudice for failing to comply with

Local Rule 7.1. Elec. Order [#180].

          On December 6, 2018, the court entered a preliminary injunction, which remains in place

“pending further order of this court, or if the matter is remanded, of the Superior Court for the

Commonwealth of Massachusetts.” Mem. & Order 10 [#183].

    II.      Renewed Motion to Remand

          On December 17, 2018, approximately two years after removing the case, D’Angelo and

D’Angelo Law filed their Renewed Motion to Remand the Case to Essex Superior Court for

Lack of Subject Matter Jurisdiction (“Mot. to Remand”) [#188]. Defendants D’Angelo and

D’Angelo Law now assert that because “[D&H] had not been dissolved, was still legally in

existence, and was fully capably and duly authorized to enter into contracts and to conduct

business operations[,]” D&H was a real and substantial party and no diversity existed at the time

that this lawsuit commenced. Defs.’ Mem. 2 [#189].3

          “The district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000 . . . and is between [] citizens of different



3
 Defendants argue in the alternative that diversity was destroyed when Intervenor Plaintiff was
permitted to intervene. Defs.’ Mem. 2 [#189]. Because the court finds that no diversity existed at
the commencement of the action, the court does not reach this argument.
                                                    3
          Case 1:16-cv-12383-IT Document 192 Filed 01/24/19 Page 4 of 6



States.” 28 U.S.C. § 1332(a)(1). “[T]he citizenship of an unincorporated entity, such as a

partnership, is determined by the citizens of all of its members.” Pramco, LLC v. San Juan Bay

Marina, Inc., 435 F.3d 51, 54 (1st Cir. 2005) (citing Carden v. Arkoma Assoc., 494 U.S. 185,

195-96 (1990)). “[A] federal court must disregard nominal or formal parties and rest jurisdiction

only upon the citizenship of real parties to the controversy.” Navarro Savings Assoc. v. Lee, 446

U.S. 458, 461 (1980).

       Despite the assertions in the Notice of Removal [#1] filed by D’Angelo and D’Angelo

Law Group, D&H was not simply a “derivative” or “nominal” party at the time the action

commenced. Plaintiff’s original Verified Complaint sought relief from D&H, including an

accounting of D&H’s clients and assets and an injunction ordering distributions by D&H to its

members. Verified Compl. 7-8 [#1-2]. D&H’s subsequent Answers [##58, 59] admit to D&H’s

legal existence at all relevant times. Accordingly, because D&H was a real and substantial party

to this action from the outset, and is a citizen of both Massachusetts and New Hampshire, and

because Hashem is a citizen of Massachusetts, complete diversity never existed and the court

lacks subject matter jurisdiction. The removal by D’Angelo and D’Angelo Law was improper.

       In opposition to remand, Carrion argues that her intervention in this case did not destroy

diversity, that she had a right to intervene under federal law, that her confidential settlement

agreement with Hashem would restore complete diversity, and that the doctrine of laches prevent

D’Angelo and D’Angelo Law from now moving to remand. Intervenor Pl.’s Opp’n [#173];

Intervenor Pl.’s Second Opp’n [#176]. However, the court is not remanding based on Carrion’s

intervention, but because complete diversity did not exist amongst the parties at the time that this

lawsuit commenced. See Valentin v. Hosp. Bella Vista, 254 F.3d 358, 361 (1st Cir. 2001) (“For

federal jurisdictional purposes, diversity of citizenship must be determined at the time of suit.”



                                                  4
            Case 1:16-cv-12383-IT Document 192 Filed 01/24/19 Page 5 of 6



(citing Bank One v. Montle, 964 F.2d 48, 49 (1st Cir. 1992)). Moreover, where the court lacks

subject matter jurisdiction, remand is mandatory, and the doctrine of laches does not apply. See

28 U.S.C. § 1447(c).

   III.      Fees and Costs

          28 U.S.C. § 1447(c) contemplates the imposition of “just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” In analyzing when imposing such

fees is appropriate, the Supreme Court recognized that when removal is inappropriately used as a

litigation strategy, “[t]he process of removing a case to federal court and then having it remanded

back to state court delays resolution of the case, imposes additional costs on both parties, and

wastes judicial resources.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005). The high

court advised the district courts to “recognize the desire to deter removals sought for the purpose

of prolonging litigation and imposing costs on the opposing party” when awarding fees under

section 1447(c), id., but cautioned that absent unusual circumstances, expenses should be

awarded “only where the removing party lacked an objectively reasonable basis for seeking

removal.” Id. The district courts “retain discretion to consider whether unusual circumstances

warrant a departure from the rule in a given case.” Id. As an example of such an unusual

circumstance, the Supreme Court noted “a plaintiff’s delay in seeking remand or failure to

disclose facts necessary to determine jurisdiction.” Id. at 141.

          Here, no party contends that the removing parties sought to prolong litigation or impose

costs on the opposing party by removing the action. Moreover, Hashem never sought remand. To

the contrary, it is the removing parties who are now seeking remand. Given that subject matter

jurisdiction is not waivable and that any final judgment that this court ordered without subject




                                                  5
            Case 1:16-cv-12383-IT Document 192 Filed 01/24/19 Page 6 of 6



matter jurisdiction would be vacated on appeal, the court cannot find that the motion to remand

was an “inappropriate” litigation strategy.

         In considering “just costs and actual expenses” the court notes further that the costs of

litigating here would just as well have been incurred if the matter had not been removed, and that

the case is being remanded with fact discovery completed (other than as to those documents

identified at the September 5, 2018, status conference) and a preliminary injunction in place.

Accordingly, the court does not require the payment of any costs or expenses incurred as a result

of the improper removal.

   IV.      Conclusion

         For the foregoing reasons, the court ALLOWS Defendants D’Angelo and D’Angelo Law

Group’s Renewed Motion to Remand [#188]. The case is REMANDED to the Essex Superior

Court. The clerk shall mail a certified copy of this order to the clerk of the Superior Court of

Essex County so that that court may proceed with the case.

         IT IS SO ORDERED.



Dated: January 24, 2019                                        /s/ Indira Talwani
                                                               United States District Judge




                                                   6
